Case 1:19-cv-08324-DLC Document 1-27 Filed 09/06/19 Page 1 of 3

September 4, 2018

Michael D. Israel

President and CEO

Executive Offices

Westchester County Health Care Corporation
100 Woods Road

Valhalla, New York 10595

Barbra Krakowski, Esq.

Executive Offices

Westchester County Health Care Corporation
100 Woods Road

Valhalla, New York 10595

Re: Dr. Amor Ali
Tear Mr. Israel and Ms. Krakowski:

This firm represents Dr. Amor Ali in connection with the proposed lawsuit against
Westchester County Health Care Corporation ("WMC") in connection with his claim of
discrimination and quantum meruit in connection with his work for WMC and hurdles placed
against him in connection with his application for a fellowship residency, We are giving notice
of his claims and demands before we file suit as required by New York law.

Dr. Ali intends to file suit alleging discrimination and common law claims of quantum
meruit. Dr. Ali is demanding more than $1 million in compensation and damages. Dr. Ali will
also be seeking injunctive relief for admission to the Ophthalmology Residency Program at
WMC.

Over the past three years Dr. Ali has been misled by false promises and discriminatory
treatment in connection with his application for an ophthalmology residency, Specifically, in
December 2016, when a position in the residency program opened, the WMC Graduate Medical
Education Office informed Dr. Ali that he, as a foreign medical graduate, must pass the United
States Medical Licensing Examination (“USMLE”) step 3 in order to be admitted to the
program. This requirement is not imposed on American Medical Graduates. This differential
treatment of foreign medical graduates has been brought to the attention of the American
Councils Graduate Medical Education (“ACGME”), who confirmed that this condition
constitutes discriminatory harassment. The Federal State Medical Board and New York State
Medical Board also confirmed that USMLE step 3 is for license and not required for starting a
residency. Moreover, according to the WMC institute contract, “[E]very WMC-based
categorical residency training program at WMC require trainees to pass Step 3 of the
USMLE... examination sequence prior to the end of their second year of training.” WMC
Case 1:19-cv-08324-DLC Document 1-27 Filed 09/06/19 Page 2 of 3

Resident /Fellow Agreement, terms of appointment, policies and procedures 2016-17 at 40, The
Program Director specifically told Dr. Ali WMC only accepts American graduates without step
3, but international medical graduates must pass step 3 before starting the residency program. In
fact, counsel for the ACGME also confirmed that in treating international medical graduates
differently from American medical graduates is counter to the requirement of having policies
that prevent harassment.

By all accounts, Dr. Ali has distinguished himself, and by his “non-paid” work at WMC
greatly benefited the institution. In October 2015, after finishing most of his residency at
Alexandria University in Egypt, and four clinical fellowships in U.S. programs, he moved from
New York University to WMC. At that time, Drs. Wandel and Sharma expressed to Dr. Ali that
WMC needed to produce more research and publications and in exchange for his research and
publications, at which he excelled, he would obtain a residency position, In December 2015,
WMC hired Dr. Ali full-time as a non-paid clinical instructor in the Department of
Ophthalmology, which allowed him to submit grant proposals and IRB (What is IRB?) from the
department. Dr. Wandel signed Dr, Ali’s application for a permit from New York State Medical
Board to apply for clinical privileges to allow him to work with residents in clinical aspects of
the uveitis curriculum.

Over the past three years, Dr. Ali has published more than 8 scientific papers based on his
own ideas, 2 chapters in a text book, 2 IRSs, and was awarded grants for research funding. In
November 2016, Dr. Ali applied to the San Francisco Match and was formally interviewed at
WMC. While he did exceptionally well, and the attending physicians expressed great
appreciation for his work, we have reason to believe that by reason of the pretext that residents
gave negative feedback, he was unsuccessful,

In December 2016, when a resident dropped her residency position, Dr. Ali was offered
that position with the condition that he must pass USMLE step 3 before accepting the position.
Dr. Ali completed all steps to accept the position, while waiting for his step 3 exam results, and
even started shadowing the residents on the assumption that he would start the program, In July
2017, Dr. Ali made three attempts to contact Dr. B (need full name, Is it Bierman?) to discuss the
requirement of passing step 3, which he had not yet done, and discuss this unfair hurdle that was
blocking his admission to the residency program. He received no response to his requests for a
meeting.

In April 2018, Dr. Ali passed step 3, however, another hurdle was placed before Dr. Ali,
when baselessly his clinical skills were questioned. Again, by all accounts, Dr. Ali has
impeccable clinical skills. Confronted with this new discriminatory hurdle, in June 2018, Dr. Ali
met with Dr. Wandel in his office, where Dr. Wandel agreed that Dr. Ali was not being treated
fairly and Dr. Wandel agreed to work with Dr. Hutcheson to resolve these issues. Indeed, at this
time ACGME approved WMC for 10 residency positions, but only 9 were filled, leaving one
position available for Dr. Ali. Dr. Ali also updated Dr, Sharma about the meeting with Dr.
Wandel. On July 20, 2018, Dr. Ali met with Drs. BB , Wandel, and Hutcheson to resolve these
issues, to no avail.
Case 1:19-cv-08324-DLC Document 1-27 Filed 09/06/19 Page 3 of 3

After three years working without pay for WMC, under the promise that his outstanding
research and publications (an area where WMC was lacking), would garner him a residency, he
is no better positioned in his career. WMC has misled Dr, Ali, discriminated against him, with
the result of Dr. Ali’s years-long delay in earning potential. Dr. Ali’s damages, both to his
reputation, career advancement, and compensatory damages are significant.

We are available to discuss an out-of-court resolution of this matter; however, we reserve
all rights to pursue a lawsuit to correct matters.

Sincerely,

Robert W. Sadowski

ce: Amor Ali, M.D.
